DETAILED ACTION
This communication is responsive to the Applicant’s Remarks and Amendments filed on 6/25/2020. 
Claims 1, 5, and 9-27 are pending. Claims 1, 5, and 9-27 have been examined and are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner has fully considered the Applicant’s arguments and amendments filed on 6/25/2020, and found them to be persuasive. The Examiner finds the claimed invention to be patentably distinct from the prior art of record. The cited references Urban in view of Bugenhagen, and further with Klinker and L'Heureux, fails to explicitly disclose all the features of amended claim 1. More specifically, the claim 1 limitation "logging a plurality of statistics obtained through passive monitoring of standard operational statistics of a networking protocol, via a protocol proxy device of a client terminal node of a client network, for each of one or more network connections of the client network, wherein each network connection provides for packet data communications between the client terminal node and a respective client device over a respective link over the client network, and wherein the client terminal node provides access to a wide area data communications network for each client device via the respective network connection over the respective link over the client network" are not anticipated nor made obvious by the combination of Urban in view of Bugenhagen, and further with Klinker and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/Michael Li/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457